ORIGINAL                                                                                       12/16/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0422


                                         DA 20-0422
                                                                            FILED
  STATE OF MONTANA,
                                                                           DEC 1 6 2020
               Plaintiff and Appellee,                                  Bowen Greenwood
                                                                      Clerk of Suprerne Court
                                                                         Statf.   MC,Iltania


        v.                                                          ORDER

  DAVID LYNN WEIK,

              Defendant and Appellant.


        Appellant has filed a motion for a 60-day extension oftime to file his opening brief
 in the referenced matter.
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
 February 22,2021, within which to file his opening brief.
       DATED this )k. day ofDecember,2020.
                                                 For the Court,



                                                Bz             Chief Justice